DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 3/29/2022 where claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The information disclosure statement (IDS) submitted on 6/28/2022 is in compliance with the provisions of 37 CFR 1.97. The information disclosure statement is being considered by the examiner.

Claims 3 – 4, 6-10, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Application will be in condition for allowance when the appropriate Terminal Disclaimer(s) are filed.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,303,601. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art to apply the teachings and/or subject matter from the limitations and/or claims to solve the problems and/or contemplate the limitations and/or problems presented in the Instant Application. The Examiner has review and/or compared the claims (i.e. side by side analysis) of the claims/limitations of the Instant Application and the US U.S. Patent No. 11,303,601. The claims of Instant Application are a broadened version of the claims from U.S. Patent No. 11,303,601 (see  e.g. Independent claim 1 of U.S. Patent No. 11,303,601) listed below as an example.


    PNG
    media_image1.png
    431
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    545
    media_image2.png
    Greyscale


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10,873,558. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art to apply the teachings and/or subject matter from the limitations and/or claims to solve the problems and/or contemplate the limitations and/or problems presented in the Instant Application. The Examiner has review and/or compared the claims (i.e. side by side analysis) of the claims/limitations of the Instant Application and the US U.S. Patent No. 11,303,601. The claims of Instant Application are a broadened version of the claims from U.S. Patent No. 10,873,558 (see  e.g. Independent claim 1 of U.S. Patent No. 10,873,558) listed below as an example.

    PNG
    media_image3.png
    428
    613
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    194
    599
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 11-12, and 16-17 are rejected under 35 USC 103 as being unpatentable over Shi (US 2016/0359773) in view of Henderson (US 2016/0364085) and in further view of Allen(US 10,284,508)

providing, by a computing system, via a first messaging interface, a first option for exchanging ephemeral messages and a second option for exchanging non-ephemeral messages (Shi; Shi teaches a web based or client side application residing on a user device which inherently consists of a message interface to facilitate providing a first option for exchanging ephemeral messages and a second option for exchanging non-ephemeral messages;
see e.g. [0011] “ ... the electronic communication system provides a user an option to switch to ephemeral messaging mode and an option to switch back to normal messaging mode ...”
see e.g. [0049]  “ ... a user who is sending a message has total control over whether the message should be treated as an ephemeral message. The software  program running on a web browser 107 or client-side application 108, which communicates with the System and is operated by the user, provides an option for the user to switch to ephemeral messaging modes, and any message snet under the ephemeral messaging mode will be treated by the System as ephemeral message”
see e.g. [0010] “ ... the system supports group conversation where more than two persons are included ... text message(s) as well as multimedia messages(s0, such as video, audio, image, markup language (such as HTML, XML), or the combination of them”
see e.g. [0031] “The application controller 101 may calculate the “ephemeral period” of a message (i.e. the length of time a message may be displayed before it disappears) ...” 
see e.g. [0053]
see e.g. [0026] “ … mobile phones, smartphones, smartwatches, PDAs, tablet computers, which generally include a display (such as a touchscreen display), a memory for storing data and instructions, and ra processor for executing programs or applications”);

	determining, by the computing system, that a user has selected the first option to send an ephemeral message (Shi; Subsequent to a user utilizing the messaging interface to select an option for the type of messaging (e.g. ephemeral message) it is determined that the user has selected the first option for sending an ephemeral message;
see e.g. [0049] “ ... determines whether the message is an ephemeral message .. a user who is sending a message has total control over whether the message should be treated as an ephemeral message. The software  program running on a web browser 107 or client-side application 108, which communicates with the System and is operated by the user, provides an option for the user to switch to ephemeral messaging modes, and any message snet under the ephemeral messaging mode will be treated by the System as ephemeral message.”);

Although Shi teaches providing options for users to utilize either ephemeral or non-ephemeral messaging with groups, Shi does not address well-known and conventional utilization of additional or  multiple user interfaces for content feeds and the utilization of URL and timestamps to track activity and therefore does not expressly disclose:

	wherein the ephemeral messages and the non-ephemeral messages are sorted in the first messaging interface based on at least one of associated timestamps or avatars selected by users;


	providing, by the computing system, via a second messaging interface, one or more options to at least one of share the ephemeral message through an ephemeral content feed of the user or directly send the ephemeral message to one or more recipients; and

	providing, by the computing system, the ephemeral message to a group of recipients based on a selection of the one or more options.
However in analogous art Henderson discloses:

	wherein the ephemeral messages and the non-ephemeral messages are sorted in the first messaging interface based on at least one of associated timestamps or avatars selected by users (Henderson teaches within the context of messaging avatars may be utilized to sort messages in a user interface (Henderson;

	see e.g. [0037] “  ... display area 122 comprises visual elements representing a communication between the user of the computing device and  one remote user. Each visual element may comprise ... an avatar, a picture, or any other appropriate identifier ... a date, a time at which the data message is received .. The visual elements are displayed in display area 122 ...”

	see e.g. [0040] “ ... the user of the computing device is able to specify any other suitable medium to perform a similar sorting operation ... a type of content and/or data message ... avatar .. maybe be selected as the attribute to be used for sorting the visual elements of the display areas ...the visual elements of the display areas are sorted and only the visual elements relevant to the attributes are shown ... the user of the computing device may also be able to combine the different attributes (e.g. keywords, types of data messages, identifiers, etc.) to perform different sorting operations”)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi with Henderson’s sorting scheme. The motivation being the combined solution provides for increased efficiencies in displaying messages in user interfaces.




Shi in view of Henderson does not expressly disclose:

providing, by the computing system, via a second messaging interface, one or more options to at least one of share the ephemeral message through an ephemeral content feed of the user or directly send the ephemeral message to one or more recipients; and

	providing, by the computing system, the ephemeral message to a group of recipients based on a selection of the one or more options.

However in analogous art Allen discloses:

	providing, by the computing system, via a second messaging interface, one or more options to at least one of share the ephemeral message through an ephemeral content feed of the user or directly send the ephemeral message to one or more recipients (Allen; Allen teaches a plurality of messaging interfaces comprising a second messaging interface which provides users at least one option to share an ephemeral message  and select potential recipients and/or participants of the ephemeral message via an ephemeral gallery (i.e. ephemeral content feed)  
see e.g. Fig. 4 illustrating options to send an ephemeral message to a particular  ephemeral content feed and the option to select particular participants and/or recipients;
see e.g. Column 3, Lines 35 - 49 “ ... Fig. 4 illustrates an electronic device 100 displaying a destination list. The destination list may include a destination of “My Story.402, where “My Story” is a reference to an ephemeral gallery of ephemeral messages. The destination list may also include a friends or contact section 404 listing various friends that may be ephemeral message recipients ...” 
see e.g. Column 3, Lines 50 – 58 “ ... Thus, it is possible to send a message to one or more friends AND/OR post to an ephemeral gallery”
see e.g. Fig. 2 illustrating Step 200 “Capture Ephemeral Message”, Step 214 “Send to Destinations”, Step 216 “Post to Gallery” and thus facilitating the actions accomplished via the User Interface illustrated in Fig. 4
see e.g. Column 4, Lines 15 – 64 “ ... The  gallery timer may be used to establish a lifespan of an associated gallery and messages posted to this gallery ... post activity indicia 608 ... an expired participation parameter ...”) ; and

	providing, by the computing system, the ephemeral message to a group of recipients based on a selection of the one or more options (Allen; Per the User Interface detailed above a selection of the ephemeral gallery or ephemeral message to recipients will cause the ephemeral message to be sent through the social network system as illustrated in the methodology of Fig. 2; see e.g. Column 3, Lines 35 – 49; see e.g. Column 3, Lines 50 – 58 “ ... Thus, it is possible to send a message to one or more friends AND/OR post to an ephemeral gallery”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi with Allen’s user interface and ephemeral messaging scheme. The motivation being that the combined invention provides for the conventional utilization of messaging interfaces while facilitating increased efficiencies in disseminating various types of ephemeral content to users associated with content feeds and provides an increase in quality of service and/or user experience resulting in an increased revenue base and subscriber base for service providers.

	Regarding claim 2, Shi in view of Henderson and in further view of Allen disclose the method of claim 1, further comprising:

	providing, by the computing system, a third option to the group of recipients to reply to the ephemeral message with another ephemeral message (The combined solution of independent claim 1 provides for users to exchange messaging (ephemeral and/or non-ephemeral) and any amount of user interfaces may be duplicated based upon the User Interface Design or User Experience);

see MPEP 2144.04 VI. Reversal, Duplication, or Rearrangement of Parts.
B: Duplication of Parts “ .. the court held that mere duplicatin of parts has no patentable significance unless a new and unexpected result is produced”

Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.


Claim 5, 15, and 20  are rejected under 35 USC 103 as being unpatentable over Shi in view of Henderson and in further view of Allen and in further view of  Fischer (US2015/0026119)

	Regarding claim 5, Shi in view of Henderson and in further view of Allen disclose the method of claim 1, Shi does not expressly disclose wherein the ephemeral messages are sorted higher than the non-ephemeral messages.

	However in analogous art Fischer discloses:

	Shi does not expressly disclose wherein the ephemeral messages are sorted higher than the non-ephemeral messages (Fischer; Fisher discloses a filtering rules display engine providing one of ordinary skill in the art means to sorted higher than the non-ephemeral messages;

	see e.g. [0067] “ rules engine (340) such message cues may configure the visual presentation of the feed or auditory effects presented in association with the feed ...”

	see e.g. [0068] “ ... priority placement in the message list. This is extremely important as short-lived messages will quickly disappear into the psst, if not placed appropriately”

	see e.g. [0055] – [0062])

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi with Fischer’s rule engine. The motivation being the combined solution provides for increased efficiencies in presenting messages to users.

Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 5  and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 5  and is considered an obvious variation; therefore it is rejected under the same rationale.




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449